DETAILED ACTION
This Office action is in reply to correspondence filed 1 October 2021 in regard to application no. 17/037,085.  Claims 6, 7, 9, 10, 18, 19, 21 and 22 have been cancelled.  Claims 1-5, 8, 11-17, 20 and 23-53 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8, 11-17, 20 and 23-53 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, various claims were objected to or rejected under 35 U.S.C. § 112(b) or (d), and most (but not all) claims were rejected under § 103 based on various combinations of the following references: Yaghi et al., Agrawal et al., Runge et al., Pace et al., Leonard et al., Paek et al., Marhefka, Wetherell et al., Pham et al., Kang et al., Holland, and Ellis et al.
In regard to the claim objections and rejections under § 112(b) and (d), the claim amendments have successfully overcome the objection and rejections under § 112(b), and the Examiner finds the applicant’s arguments fully persuasive in regard to the rejection under § 112(d), and those have been withdrawn.
In regard to § 103, as the claims have been amended, further search and consideration were conducted.  Thiele et al. (U.S. Publication No. 2014/0359456) disclose a system for configuring a user interface contextually. [title] It includes that “selectable text” may be emphasized e.g. with “bold face type” or an “underline”, for example. [0048] However, neither Thiele nor the prior art previously made of record, alone or combined, disclose all the features of the present invention, in which highlighted text is associated with an item to be transferred, combined with the other limitations of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694